UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 00-50552



                          JAMES MERCEREAU,

                                               Plaintiff-Appellant,

                               VERSUS


                          KENNAMETAL INC.,

                                                Defendant-Appellee.



            Appeal from the United States District Court
        For the Western District of Texas, El Paso Division
                            (99-CV-125)
                           July 16, 2001
Before EMILIO M. GARZA, PARKER, Circuit Judges, and HINOJOSA,
District Judge.*
PER CURIAM:**
       After reviewing the briefs, the record and the arguments of

counsel, we affirm for essentially the reasons set contained in

Judge Melançon’s February 2, 2000 Memorandum Ruling.

AFFIRMED



  *
   District Judge of the Southern District of Texas sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.